     Case 1:20-cv-00269-DAD-HBK Document 17 Filed 11/19/20 Page 1 of 2


 1
                                    UNITED STATES DISTRICT COURT
 2
                                 EASTERN DISTRICT OF CALIFORNIA
 3

 4
      UNITED STATES OF AMERICA,                     Case No. 1:20-cv-269-DAD-HBK
 5
                   Plaintiff,                       ORDER DENYING DEFENDANTS’ MOTION
 6                                                  FOR APPOINTMENT OF COUNSEL
             v.
 7                                                  (ECF No. 11)
      DIANE R. ALISON, SONJA R. WILSON,
 8    THE ESTATE OF ROGER L. WILSON,
      SR.
 9
                   Defendants.
10

11
            The Court reviews the motion to appoint counsel filed on behalf of Defendants Diane R.
12
     Wilson, Sonja R. Wilson, and The Estate of Roger L. Wilson, Sr. on October 20, 2020. (ECF No.
13
     11.) Liberally construed, the motion seeks appointment of counsel on behalf of The Estate of
14
     Roger L. Wilson, Sr. and on behalf of Defendants Alison and Wilson in their individual and their
15
     representative capacities as statutory executors of the Estate. The Government did not file a
16
     response to this motion and the time to do so has expired. Notably, a review of other pleadings
17
     shows that the Government submits that the Estate, cannot proceed in this action without counsel.
18
     By way of background, the Government initiated this action by filing a three-count Complaint
19
     stemming from alleged failure to pay estate taxes following the individual Defendants’ father’s
20
     death that occurred in 2005.
21
            Under 28 U.S.C. § 1915, this Court has discretionary authority to appoint counsel for an
22
     indigent to commence, prosecute, or defend a civil action. See 28 U.S.C. § 1915(e)(1) (stating the
23
     court has authority to appoint counsel for people unable to afford counsel); see also United States
24
     v. McQuade, 519 F.2d 1180 (9th Cir. 1978) (addressing relevant standard of review for motions
25
     to appoint counsel in civil cases) (other citations omitted). However, motions to appoint counsel
26
     in civil cases are granted only in “exceptional circumstances.” Id. at 1181. The Court may
27

28


                                                      1
     Case 1:20-cv-00269-DAD-HBK Document 17 Filed 11/19/20 Page 2 of 2


 1
     consider many factors including, but not limited to, proof of indigence, to determine if
 2
     exceptional circumstances are present in a case to warrant appointment of counsel. Id.
 3
              Here, the Court cannot conclude that exceptional circumstances are present to warrant the
 4
     appointment of counsel. Although Defendants state that neither the Defendants individually, nor
 5
     the Estate has adequate funds to pay for counsel, Defendants submit no proof of indigence to
 6
     support of their motion. Nor do Defendants address any of the other factors for the Court to find
 7
     exceptional circumstances warrant appointment of counsel in this civil case.
 8
              Accordingly, Defendants’ motion for the appointment of counsel (ECF No. 11) is denied
 9
     without prejudice.
10

11   IT IS SO ORDERED.
12

13   Dated:      November 19, 2020
                                                       HELENA M. BARCH-KUCHTA
14                                                     UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
